ORDER
Sarah Carlwig appeals the decision and order of the district court sending A.L.C. and E.R.S.C., dual-national American and Swedish children, to Sweden pursuant to the Convention on the Civil Aspects of International Child Abduction (the “Convention”), and its implementing legislation, the International Child Abduction Remedies Act, 22 U.S.C.A. §§ 9001-11. We have jurisdiction under 28 U.S.C. § 1291.
We hereby vacate the portion of the district court’s order, Carlwig v. Carlwig (In re A.L.C.), 16 F.Supp.3d 1075 (C.D.Cal.2014), concerning the habitual residence of E.R.S.C.
IT IS SO ORDERED.